Citation Nr: 9909590	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for loss of visual acuity.



REPRESENTATION

Appellant represented by:	Archibald Scales, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from May 22, 
1960, to June 2, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim of service connection for loss of visual 
acuity.  The Board thereafter remanded the appeal in June 
1996 for further evidentiary development. 


FINDING OF FACT

Loss of visual acuity pre-existed the appellant's short 
period of active duty for training and was not aggravated 
thereby.


CONCLUSION OF LAW

Service connection for loss of visual acuity is not 
warranted.  38 U.S.C.A. §§ 101(2), (22), (24), 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that, although he had surgery prior to 
entry into military service on account of problems with his 
optic nerves, his visual acuity upon entry into active duty 
for training was almost normal.  He asserts that he was hit 
by a truck, and on a separate occasion fell and struck his 
head, while on active duty for training.  He contends that 
his loss of visual acuity rapidly deteriorated and he 
experienced worsening visual acuity thereafter.

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110 (West 1991).  

In the appellant's case, pre-enlistment medical records from 
service department facilities in Bethesda, Maryland and Camp 
Lejeune, North Carolina, dated from August 1959 to September 
1959, show that the appellant was evaluated for decreased 
visual acuity.  The appellant reported that, approximately 
three weeks before his admission, he awoke one morning and 
could see only straight ahead with the left eye and the 
vision in his right eye was blurred.  A narrative summary for 
his first period of hospitalization (August 13, 1959, to 
August 20, 1959) reported that, in December 1958, his 
corrected vision was 20/20 in both eyes.  However, on 
examination, vision in the right eye was 20/200 (corrected 
and uncorrected) and vision in his left eye was 20/50 
uncorrected and 20/30 corrected.  Visual fields on the right 
were constricted 5 degrees nasally, 70 degrees temporally, 
and an average of 40 degrees superiorly and inferiorly.  
Visual fields on the left were constricted an average of 10 
degrees in all meridians.  The narrative summary for his 
second period of hospitalization (August 21, 1959, to 
September 26, 1959) reported that, on examination, vision in 
the right eye was 20/200 (corrected and uncorrected) and 
vision in his left eye was 20/70 uncorrected and 20/30 
corrected.  Additionally, the eyes showed some atrophy of the 
optic disc on the right, some papilledema on the left, and a 
general contraction of the visual fields to confrontation.  
Specifically, visual fields showed only the inferior temporal 
quadrant present on the right and no fields present on the 
left except for a small 15 degrees pericentral area.

Surgery was performed, and the operative notes show that the 
arachnoid was quite thickened around the optic nerve and 
there were rather dense adhesions of arachnoid all about the 
optic nerves.  

Service medical records show that, on the occasion of his 
entry examination, dated April 6, 1960, vision in the 
appellant's right eye was 20/40 uncorrected and 20/20 
corrected.  Vision in his left eye was 20/50 uncorrected and 
20/20 corrected.  The appellant also reported that his eyes 
had been operated on when he was 16 years old and that he had 
recovered with no after effects.  Thereafter, a May 31, 1960, 
medical board clinical summary shows that the appellant 
claimed to have good vision until approximately one year 
earlier when he awoke with poor central vision and his vision 
had somewhat declined since that time.  He reported that he 
was told that a cyst was pressing on the optic nerve.  On 
examination, the right eye's central and peripheral fields 
had a marked superior and nasal defect.  The left eye had 
marked concentric constriction.  Vision in his right eye was 
20/200 and uncorrectable; vision in his left eye was 20/80 
and uncorrectable.  The diagnoses were bilateral optic nerve 
atrophy secondary to intracranial lesion and left-sided 
partial facial paralysis secondary to intracranial lesion.  
The medical board also opined that the appellant's disability 
had pre-existed military service and not been aggravated 
thereby.  On the occasion of his separation examination, 
dated May 26, 1960, vision in his right eye was 20/800 and 
uncorrectable; vision in his left eye was 20/80 and 
uncorrectable.  (The service medical records are negative for 
complaints of or treatment for any head trauma.)

Following service, service department records, dated from 
August 1960 to October 1960, show the appellant's 
hospitalization and treatment following a hit and run 
accident.  Included in these records were the appellant's 
complaints of a history of loss of vision.  Additionally, a 
narrative summary reported that the appellant's visual field 
studies showed no marked change from those visual field 
studies obtained one year earlier.  

Private treatment records dated from about 1982 show, among 
other things, the appellant's complaints and diagnoses of 
optic atrophy.  They also show the appellant was diagnosed as 
being totally blind.  See private treatment records dated in 
October 1982, May 1983, August 1983, and July 1995.

Two lay statements reported, in essence, that at the time the 
appellant began his service in the National Guard he had had 
no problem with his vision.

At an August 1997 VA examination, the appellant reported both 
a history of pre-service surgery and in-service head injury 
with subsequent loss of vision.  The diagnoses were bilateral 
light perception acuity, afferent pupillary defects, and 
optic atrophy.

Subsequently, at a March 1998 VA eye examination, the 
appellant reported a history of pre-service surgery.  He also 
reported that he was struck by a truck one week after entry 
into military service and had had subsequent loss of vision.  
On examination, visual acuity was light perception only.  The 
diagnoses were bilateral light perception only and optic 
atrophy.  The examiner then opined that 

[upon r]eview of patient's records, I was 
unable to find patient's initial acuity 
on admission to the service.  This 
patient did have prior surgery to 
entrance of the military which probably 
did contribute to his loss of vision now.  
However, if it is documented in his 
medical records that prior to admission 
to the service that this visual acuity 
was o.k. at the time that he was admitted 
to the service and subsequently he did 
have trauma, it would be very hard to 
prove that the trauma did not contribute 
to the further deterioration of his eyes.  
Therefore, I am unable to say that the 
optic neuritis is due to 1) surgery prior 
to the service or 2) secondary to his 
trauma while being in the service for 
approximately one week.  Both may have 
contributed to this problem.  One can 
only determine the extent of this by 
finding what his visual acuity was on 
admission to the service a week prior to 
his being hit by the truck.

The appellant appeared at a personal hearing before the 
undersigned in February 1999.  He testified that, before 
military service, when he was 16 years old, he awoke with 
vision problems.  Thereafter, he underwent surgery.  However, 
no adverse pathology was found and he recovered without any 
adverse side effects.  Following surgery, although he 
continued to wear glasses, his corrected vision was 20/20 
bilaterally.  Upon enlistment, his vision was also found to 
be 20/20 bilaterally and he had no problems seeing to carry 
out his assigned tasks.  However, soon after his enlistment, 
he fell and struck his head while running out of the 
barracks.  The appellant reported that when he fell he must 
have knocked himself out because the next thing he remembered 
was waking up in the hospital.  However, upon awakening, his 
vision was blurred.

The Board notes that, as reported above, pre-service medical 
records showed that the appellant had significant visual 
acuity problems.  Less than a year prior to his entry onto 
active duty for training, vision in the right eye was 20/200 
(corrected and uncorrected) and vision in his left eye was 
20/50 uncorrected and 20/30 corrected.  Moreover, another 
report showed vision in the right eye was 20/200 (corrected 
and uncorrected) and vision in his left eye was 20/70 
uncorrected and 20/30 corrected. Subsequently, a medical 
board, on May 31, 1960, found his visual acuity to be 20/200 
uncorrectable in his right eye and 20/80 uncorrectable in his 
left eye.  The medical board thereafter diagnosed the 
appellant once again with bilateral optic nerve atrophy and 
opined that it pre-existed military service and was not 
aggravated thereby.  Moreover, a little over two months after 
his separation from military service, the appellant was 
hospitalized after being struck by a motor vehicle.  
Tellingly, a review of these records discloses a narrative 
summary that reported that the appellant's visual field 
studies showed no marked change from those visual field 
studies obtained one year earlier (prior to active duty for 
training). 

The Board recognizes that the appellant's April 6, 1960, 
entry examination reported vision in the right eye to be 
20/40 uncorrected and 20/20 corrected, and vision in his left 
eye to be 20/50 uncorrected and 20/20 corrected.  However, 
the medical opinion evidence of record prepared 
contemporaneous with the appellant's short period of active 
duty for training included a definitive statement that the 
appellant's problem had pre-existed service and was not 
aggravated thereby.  Although a March 1998 VA eye examiner 
reported, based on the appellant's reports of having been 
struck by a truck during his first week of military service, 
that it would be hard to prove that trauma did not contribute 
to the further deterioration of his eyes, the Board does not 
give this opinion much weight.  The examiner clearly based 
his opinion on several suppositions, first that the 
appellant's vision was okay at the time he started service, 
and second that he experienced trauma during service.  
Neither has been demonstrated.  The showing of acuity on 
April 6, 1990, while supportive of the appellant's contention 
that his eyes were not so bad prior to service, do not 
reflect what his acuity was when he entered active duty for 
training more than 1 1/2 months later.  Additionally, there is 
no indication of trauma during service.  The absence of such 
a report in the medical board's review of the appellant's 
history is meaningful in that head trauma obviously would 
have been a significant historical factor that would not 
likely have been overlooked.  (See the March 1998 examiner's 
opinion cited above, noting the significance of possible 
trauma.)  In short, the Board gives greater weight to the 
contemporaneous medical board opinion that the visual problem 
was not aggravated by the appellant's period of active duty 
for training.  The pre-existing problems identified in August 
and September of 1959 and the medical board report are more 
persuasive on these points.  As noted above, the March 1998 
opinion supposes certain facts that are not supported in the 
evidence.  Moreover, certain presumptions relating to 
soundness upon entry and aggravation do not apply because the 
appellant is not a "veteran" who had active military 
service.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. § 3.304, 
3.306 (1998). 

An appellant is competent to provide testimony regarding the 
occurrence of observable in-service events or injuries such 
as his falling in the barracks or being hit by a vehicle.  He 
is also competent to describe symptoms and the duration 
thereof, such as loss of vision since the time of an in-
service injury.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  However, his belief that his loss of visual acuity 
was aggravated by the alleged head trauma during his military 
service is not helpful to deciding the question of 
aggravation, a question integral to the underlying claim of 
service connection.  See Caldwell v. Derwinski, 1 Vet. App. 
466 (1991); Bostain v. West, 11 Vet.App. 124 (1998) (someone 
qualified by knowledge, training, expertise, skill, or 
education, which the appellant is not shown to possess, must 
provide evidence regarding medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Moreover, 
the Board does not find the appellant's recollection of 
events to be accurate.  For the reasons already enunciated, 
the absence of a report of trauma in the medical board report 
is conspicuous.  Also, the Board notes that any trauma due to 
being hit by a vehicle occurred several months after active 
duty for training.  

It should also be pointed out that the Board is not required 
to accept medical opinions that are based solely upon the 
appellant's recitation of medical history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not bound to accept physicians' opinions 
based on claimant's recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  In this regard, the Board notes that the March 1998 
VA examiner based his opinion as to whether the appellant's 
loss of visual acuity was aggravated by military service on 
the appellant's claim that he sustained head trauma while in 
military service.  However, as noted above, such an opinion 
is premised on a fact that is not supported by the record. 

Additionally, the Board observes that the appellant's pre- 
and post-service treatment records contained detailed 
explanations by physicians as to the origins and/or 
progression of the appellant's loss of visual acuity due to 
optic nerve atrophy both before, during, and immediately 
following military service.  However, the April 6, 1960, 
entry examination contained no underlying explanation to 
account for what appears to be an unusual visual acuity 
finding given the other records.  Therefore, the Board finds 
that the medical board opinion is entitled to greater 
evidentiary weight on the question of pre-existence and 
aggravation.  All in all, the entire record strongly 
indicates that the appellant's loss of visual acuity pre-
existed military service and was not aggravated therein.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  A grant 
of service connection for loss of visual acuity must be 
denied.



ORDER

Service connection for loss of visual acuity is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 9 -


- 10 -


